UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK DOWNEY,
                              Plaintiff,                            1:19-CV-5985 (CM)
                     -against-                                     BAR ORDER UNDER
UNITED STATES OF AMERICA,                                            28 U.S.C. § 1651

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. On August 2, 2019, the Court consolidated this action

with Downey v. United States, ECF 1:19-CV-6646, 2, dismissed the actions as frivolous, and

noted that Plaintiff has filed 28 actions in United States District Courts nationwide, and many of

these actions have been deemed frivolous or meritless. (ECF No. 5 at 3.) The Court noted further

that from June 19, 2019, through July 17, 2019, Plaintiff filed 18 complaints that are

substantially similar to this complaint, and that Plaintiff was barred by the United States District

Court for the Eastern District of Virginia from filing any new civil action or pleadings in any

closed actions in that court without first obtaining permission, see Downey v. United States, No.

19-CV-0233 (E.D. Va. Mar. 26, 2019) (Id. at 4.). The Court therefore ordered Plaintiff to show

cause by declaration within thirty days why he should not be barred from filing further actions in

forma pauperis (IFP) in this Court without prior permission.

       Plaintiff filed a declaration on August 13, 2019, indicating he “object[s] to the Court’s

unfounded, reckless, offensive and abusive remarks; the Dismissal Rulings and the unjust need

for a Show Cause due to the False non-impartial Ruling.” (ECF No. 6 at 12.)1

       Plaintiff’s arguments against imposing the bar order are insufficient.



       1
           Page numbers refer to those generated by the Court’s electronic case filing system.
                                          CONCLUSION

       The Court bars Plaintiff from filing future civil actions IFP in this Court without first

obtaining from the Court leave to file. See 28 U.S.C. § 1651. Plaintiff must attach a copy of his

proposed complaint and a copy of this order to any motion seeking leave to file. The motion

must be filed with the Pro Se Intake Unit of this Court. If Plaintiff violates this order and files an

action without filing a motion for leave to file, the Court will dismiss the action for failure to

comply with this order.

       Plaintiff is further warned that the continued submission of vexatious, frivolous, or

otherwise nonmeritorious documents may result in the imposition of additional sanctions,

including monetary penalties. See id. The Clerk is directed to close this action.

       The Clerk of Court is directed to accept no further documents in this action other than

those directed to the Court of Appeals.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    August 20, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
